Citation Nr: 1760731	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 1970.  He died in  2013.  The appellant submitted a claim as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2014 decision by the VA Pension Management Center in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran and the appellant were not married.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits are not met.  38 U.S.C. § 103 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends she is entitled to VA death benefits based on her relationship with the Veteran, who died in  2013.

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include dependency and indemnity compensation benefits, death compensation, and death pension.  See 38 U.S.C. §§ 1121, 1310, 1541 (2012); 38 C.F.R. § 3.50(a) (2017).  

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2017).  

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j) (2017).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178   (2012).  The VA must pay specific attention to the way in which the applicable local law is applied.  See Scott v. Principi, 3 Vet. App. 352, 354-57 (1992).

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a) (2017).  In the absence of conflicting information, proof of marriage which meets those requirements, together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b) (2017).

The appellant contends that she and the Veteran resided in Ohio, living together from 1984 to 1994 and holding themselves out as husband and wife.  

The state of Ohio allows common law marriage, but only if it was entered into prior to October 10, 1991.  Ohio Revised Code § 3105.12.  Prior to October 10, 1991, a common law marriage could be created by a mutual contract to presently take each other as man and wife (in praesenti) and could be proven, "either by way of direct evidence which establishes the agreement, or by way of proof of cohabitation, acts, declarations, and the conduct of the parties and their recognized status in the community in which they reside."  Nestor v. Nestor, 472 N.E.2d 1091, 1094 (Ohio Sup. Ct. 1984).  Moreover, "Where there is no direct proof in reference to the formation of the contract of marriage in praesenti, testimony regarding cohabitation and community reputation tends to raise an inference of the marriage.  This inference is given more or less strength according to the circumstances of the particular case.  The inference is generally strengthened with the lapse of time during which the parties are living together and cohabitating as man and wife."  Id. at 1094-95.  Additionally, the party that asserts a common law marriage must prove the elements, and the common law marriage must be established by clear and convincing evidence.  Id.

In a July 2007 filing with the VA, the appellant identified herself as never married.  However, she has since, in connection with her claim for VA death benefits, asserted that she and the Veteran lived together and had a common law marriage from 1984 to 1994.  She has stated, and submitted evidence supporting, that the two had multiple children together during that period.

The record reflects that the Veteran has not reported a marriage to the appellant to the VA.  On applications for compensation or pension filed in 2005 and 2006 he identified himself only as divorced, without listing any prior marriages.  In a May 2007 declaration of status of dependents, he reported two marriages, one ending in 1972 and another beginning in 1977 with no end date listed, neither to the appellant.  He identified his marital status as divorced.  He did note having five children with the same last name as the appellant, one of whom he listed as living with the appellant.  The Veteran's 2013 obituary states that he married a woman other than the appellant in 2008, and his death certificate lists that woman as his wife.  His obituary lists the appellant as the mother of five of his children.

The appellant has submitted two statements from people who know her that she argues support her claim that she and the Veteran had a common law marriage.

The first is a statement from a person who identified herself as the appellant's pastor.  The pastor stated that she had/have known the appellant and the Veteran for 11 years.  She stated that she met the appellant weekly at church and social occasions and had met the Veteran three or four times when he was with the appellant.  She indicated that she considered the two married because "they said that they were married."  She indicated that she had heard the Veteran or appellant refer to each other as husband and wife when at home.  She did not indicate a date on which she heard such a reference nor a time frame during which she was acquainted with the Veteran and/or appellant.  She stated only that she believed that the two lived in a common law relationship from 1984 to 1994.  She also stated that the Veteran "often referred" to the appellant as his wife although no legal ceremony was performed.

Another person, V.S., who identified herself as knowing the appellant and Veteran for 19 years and seeing the appellant monthly visiting and at church also submitted a statement that she considered the Veteran and appellant to be husband and wife because "they said that they were."  She stated that she had met the Veteran seven times when visiting with the appellant.  She indicated that in 1996 when at home she had heard the Veteran or appellant refer to each other as husband and wife.

As an initial matter, the Board notes that the record is unclear when the Veteran's second marriage, which he reported beginning in 1977, dissolved.  While the Veteran's correspondence with the VA indicates it ended in divorce, he has not provided a date.  However, the appellant indicated in a September 2015 filing that the Veteran's second marriage ended in divorce in 1989.  Thus, if the Board accepts that date as accurate, the appellant's common law marriage must have been established between the Veteran's 1989 divorce and October 1991 when Ohio ceased recognizing the establishment of common law marriages.

The Board further notes that to find the appellant to be a valid claimant for VA death benefits, in addition to finding that the appellant and the Veteran were in a common law marriage, the Board must also find that that marriage was not legally dissolved, therefore making the marriage that the Veteran reported entering into in 2008 invalid.  Since the appellant has reported that she and the Veteran separated and had not lived together since 1994, the Board must then also find that the separation was due to the misconduct of, or procured by, the Veteran without fault of the appellant.  Finally, the Board must find that the appellant has not remarried or since the death of the Veteran lived with another and held herself out openly to the public to be the spouse of such other person.

However, as to the initial question as to whether the Veteran and appellant were married, the Board finds that the evidence does not support that the Veteran and appellant had a common law marriage.  The Board acknowledges the appellant's general statements that she and the Veteran lived together with their children as a family for approximately 10 years.  She also reported in a September 2015 Statement of Marital Relationship that she sometimes used his last name and submitted a postcard addressed to her first name and his last name.  She also submitted a birthday card ostensibly to her and signed by him in which he expressed his love to her.  The Board does not doubt the veracity of the appellant's statements that she and the Veteran were in a romantic relationship and lived together for approximately 10 years ending in 1994.  However, the Board finds that there is not clear and convincing evidence that the relationship was one of common law marriage.  

There is no direct evidence establishing that the Veteran and appellant had an agreement to enter into a common law marriage.  The two statements submitted by people who reported to know the appellant and Veteran both indicate that they believed the two to be married because they said as much.  However, neither specified that they knew the Veteran and appellant between 1989 and 1991.  V.S. listed a date of 1996 as when she had heard the Veteran or appellant refer to each other as husband and wife; however, this date is after the date on which the appellant reported she and the Veteran separated and after the date on which the state of Ohio will recognize the creation of common law marriages.  The pastor indicated no date at all for which she reported hearing the appellant and Veteran refer to themselves as married, stating only that the Veteran "often" referred to the appellant as his wife, although she also indicated she had only met the Veteran three or four times.  Clear and convincing evidence is required for the recognition of a common law marriage in the state of Ohio.  The Board finds that such evidence has not been presented here.

The other avenue to be considered is whether there was an attempted marriage that may be 'deemed valid' under 38 C.F.R. § 3.52.  This regulation provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  38 C.F.R. § 3.52 (2017).  Here, there is no evidence that there was a legal impediment to the Veteran and appellant entering into a common law marriage during at least a portion of the period in which the appellant claims they had such a relationship.  Rather, the Board simply finds that the evidence does not support that the two were in a common law marriage.

Therefore, as a marriage between the Veteran and the appellant has not been shown, the appellant cannot be a surviving spouse of the Veteran for purposes of VA benefits.

The appellant has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.



ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA benefits is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


















Department of Veterans Affairs


